Case 1:19-bk-11952   Doc 13   Filed 01/27/20 Entered 01/27/20 11:14:18   Desc Main
                              Document     Page 1 of 5
Case 1:19-bk-11952   Doc 13   Filed 01/27/20 Entered 01/27/20 11:14:18   Desc Main
                              Document     Page 2 of 5
Case 1:19-bk-11952   Doc 13   Filed 01/27/20 Entered 01/27/20 11:14:18   Desc Main
                              Document     Page 3 of 5
Case 1:19-bk-11952   Doc 13   Filed 01/27/20 Entered 01/27/20 11:14:18   Desc Main
                              Document     Page 4 of 5
Case 1:19-bk-11952   Doc 13   Filed 01/27/20 Entered 01/27/20 11:14:18   Desc Main
                              Document     Page 5 of 5
